DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/24/21.
Applicant’s election without traverse of claims 1-12 and 20-22 in the reply filed on 9/24/21 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 20-22 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Eichbauer et al. (US 2009/0269566).
The limitation “coextruded blown film” is a method limitation in a product claim and has been given little to no patentable weight because method limitations are not germane to the patentability of a product in a product claim (MPEP 2113).
Eichbauer discloses a prestretched polyethylene film (paragraphs [0015 – 0016]) having a degree of prestretching in the range of from 100% to 400% and a remaining 3 (paragraphs [0016 – 0019], [0040]) and is substantially free from long chain branching (LCB) (paragraphs [0031], [0036]).
Eichbauer further discloses wherein the film comprises 35-95% by weight of said linear low density polyethylene (LLDPE), wherein the film comprises 40-95% by weight of said linear low density polyethylene (LLDPE) (paragraphs [0016 – 0019], [0040]), wherein the linear low density polyethylene (LLDPE) is produced using a Ziegler Natta catalyst and hexene, heptene or octene as comonomer, wherein the linear low density polyethylene (LLDPE) has a density of between 911 and 913 kg/m3, wherein the linear low density polyethylene (LLDPE) has a melt flow index in the range of 0.7- 1.3 g/10min (paragraphs [0016 – 0019], [0040]), wherein said film is a coextruded blown film comprising at least two layers (paragraphs [0015], [0026], [0044], [0058]).
Eichbauer further discloses wherein at least one of said at least two layers comprises 40-99% by weight of said linear low density polyethylene (LLDPE), wherein the film comprises at least one core layer arranged between two exterior layers, wherein said at least one core layer comprises 40-99% by weight of the linear low density polyethylene (LLDPE) (paragraphs [0015 – 0018], [0040]), wherein said film has a thickness in the range of from 5 to 50 um (paragraph [0040])), wherein said film has a degree of prestretching in the range of from 150% to 400%, wherein said film has a remaining capability of from 130% to 290%, wherein said film has a remaining longitudinal elongation capacility capability of from 150% to 250% (paragraphs [0045 – 
	With regard to claims 1 and 12, Eichbauer does not specifically disclose a longitudinal degree of prestretching in the range of from 100% to 400% and a remaining longitudinal elongation capability in the range of from 100% to less than 300%, or 130% - 290%, as determined according to ASTM D882.  However, the longitudinal prestretching and remaining longitudinal elongation capability are inherent in Eichbauer because Eichbauer discloses the same materials, Ziggler-Natta LLDPE, recited by applicant and a degree of prestretching in the range of from 100% to 400% and a remaining stretch capability in the range of from 100% to less than 300% as discussed above.
	With regard to claims 6 and 21, Eichbauer does not specifically disclose wherein the linear low density polyethylene (LLDPE) has a melt flow index in the range of 0.7- 1.3 g/10min, or 0.9-1.1 g/10min, as determined according to ASTM D1238 (190°C, 2.16 kg weight).  However, the recited melt index as determined according to ASTM D1238 (190°C, 2.16 kg weight) is inherent in Eichbauer because Eichbauer discloses the same materials, , Ziggler-Natta LLDPE, recited by applicant (as discussed above) and a melt index of 0.7 to about 1.2 (paragraph [0018]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1-12 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eichbauer et al. (US 2009/0269566).
The limitation “coextruded blown film” is a method limitation in a product claim and has been given little to no patentable weight because method limitations are not germane to the patentability of a product in a product claim (MPEP 2113).
Eichbauer discloses a prestretched polyethylene film (paragraphs [0015 – 0016]) having a degree of prestretching in the range of from 100% to 400% and a remaining stretch capability in the range of from 100% to less than 300% (paragraphs [0045 – 0046]), wherein:  the film comprises at least 25% by weight of a linear low density polyethylene (LLDPE); and the LLDPE has a density of between 910 and 915 kg/m3 (paragraphs [0016 – 0019], [0040]) and is substantially free from long chain branching (LCB) (paragraphs [0031], [0036]).
Eichbauer further discloses wherein the film comprises 35-95% by weight of said linear low density polyethylene (LLDPE), wherein the film comprises 40-95% by weight of said linear low density polyethylene (LLDPE) (paragraphs [0016 – 0019], [0040]), wherein the linear low density polyethylene (LLDPE) is produced using a Ziegler Natta catalyst and hexene, heptene or octene as comonomer, wherein the linear low density polyethylene (LLDPE) has a density of between 911 and 913 kg/m3, wherein the linear low density polyethylene (LLDPE) has a melt flow index in the range of 0.7- 1.3 g/10min (paragraphs [0016 – 0019], [0040]), wherein said film is a coextruded blown film comprising at least two layers (paragraphs [0015], [0026], [0044], [0058]).

With regard to claims 1 and 12, Eichbauer does not specifically disclose a longitudinal degree of prestretching in the range of from 100% to 400% and a remaining longitudinal elongation capability in the range of from 100% to less than 300%, or 130% - 290%, as determined according to ASTM D882.  However, the longitudinal prestretching and remaining longitudinal elongation capability are necessarily present in Eichbauer because Eichbauer discloses the same materials, Ziggler-Natta LLDPE, recited by applicant and a degree of prestretching in the range of from 100% to 400% and a remaining stretch capability in the range of from 100% to less than 300% as discussed above.  It would have been obvious to have provided the recited longitudinal prestretching and remaining longitudinal elongation capability in order to provide improved puncture resistance (paragraphs [0006 – 0007]).
With regard to claims 6 and 21, Eichbauer does not specifically disclose wherein the linear low density polyethylene (LLDPE) has a melt flow index in the range of 0.7- .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 20-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 16-22 of copending Application No. 16/062,984 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-12 and 16-22 of copending Application No. 16/062,984 encompass the scope of instant claims 1-12 and 20-22.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ohrn et al. (US 2013/0032046) discloses a prestretch film comprising LLDPE but does not disclose that the LLDPE is Ziegler-Natta, nor the recited longitudinal prestretching and remaining longitudinal elongation capability.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
November 18, 2021